DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 05/07/2021.
Claims 1-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/07/2021 has been entered.

Response to Amendment/Arguments
101: Step 2A Prong 1
Applicant contends when the limitations of encrypted with the digital public key and decrypted with the digital signing key are interpreted in light of the specification, they are performed with the digital public key and the digital signing key, thus these limitations are not just abstract ideas. Examiner respectfully disagrees. But for the additional elements, the independent claims under their broadest reasonable interpretation recite limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as encryption and decryption. Accordingly, the claims recite an abstract idea. 

101: Step 2A Prong 2
Applicant contends each of the purported abstract ideas in the independent claims are integrated. For example, applicant contends encrypted is integrated with the at least one server computer. Examiner respectfully disagrees. First, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular 

101: Step 2B
With respect to applicant’s argument, the basis of Examiner’s 101 determination is Alice, not Amdocs (Israel) Ltd. nor DDR Holdings, LLC. Under Alice, the claims continue to be not patent eligible.

112(a) Lack of Algorithm
These rejections are withdrawn by Examiner.

112(a) New Matter
These rejections are withdrawn by Examiner.

112(b) Unclear Scope
Regarding claims 15 and 18, these rejections are overcome in light of amendments.
New grounds of rejections are issued for claims 22 and 23, where the claims are now directed to at least one server computer.

112(d)
Regarding claims 22 and 23, these rejections are overcome in light of the amendments.

Prior Art
Applicant’s arguments are directed to the limitation “the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controlled by the employee to designate which level of the identity data can be accessed using a data level code and a digital signing key belonging to the employee”. However, this limitation is being interpreted as nonfunctional descriptive material. Therefore, this limitation does not serve to differentiate the claim from the prior art. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-14 and 21:
Step 1
Claims 1-14 and 21 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) encrypting data and decrypting data, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as encryption and decryption.
encrypted with the digital public key
decrypted with the digital signing key
Additionally, Claim 1 recites (i.e., sets forth or describes) relationships with people and personally protecting sensitive data, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people.
issuing ... a transaction ... for wage issuance, along with identity data encrypted with the digital public key, the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controllable by the employee to designate which level of the multi-level identity data can be accessed using a data level code and a digital signing key belonging to the employee
Accordingly, the claim recites multiple abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “server computer” and “distributed ledger maintained solely in a computer network” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving … a wage payment information from an employer regarding an employee”, “receiving … a copy of a digital public key uniquely associated with the employee”, “issuing … a transaction … performing wage issuance, along with identity data … the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, and the identity data including information controlled by the employee to designate which level of the multi-level identity data can be accessed using a data level code and a digital signing key belonging to the employee” and “receiving … a designation that identifies a third party with a level of the identity data of the employee, the third-party accessing the level of the identity data … using the data level code”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory”, “Creating output data” and “Determining an outcome” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amount to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-14 and 21 further recite (i.e., set forth or describe) the abstract idea of encrypting data and decrypting data and relationships with people and personally protecting sensitive data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 15-17 and 22:
Step 1
Claims 15-17 and 22 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) encrypting data and decrypting data, an abstract idea. Specifically, but for the additional elements, Claim 15 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as encryption and decryption.
encrypted with the digital public key
decrypted with the digital signing key
Additionally, Claim 15 recites (i.e., sets forth or describes) relationships with people and personally protecting sensitive data, an abstract idea. Specifically, but for the additional elements, Claim 15 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people.
Issuing a transaction ... at a time of wage issuance, along with identity data encrypted with the digital public key, the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controllable by the employee to designate which level of the multi-level identity data can be accessed using a data level code and a digital signing key belonging to the employee
Accordingly, the claim recites multiple abstract idea.

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “processor”, “computer readable storage media storing computer code thereon” and “distributed ledger maintained solely in a computer network” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving a wage payment information from an employer regarding an employee”, “receiving a copy of a digital public key uniquely associated with the employee”, “issuing a transaction … at a time of wage issuance, along with identity data … the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, and the identity data including information controlled by the employee to designate which level of the identity data can be accessed using a data level code and a digital signing key belonging to the employee” and “receiving a designation that identifies a third party with a level of the identity data of the employee, the third-party accessing the level of the identity data … using the data level code”.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory”, “Creating output data” and “Determining an outcome” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amount to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-17 and 22 further recite (i.e., set forth or describe) the abstract idea of encrypting data and decrypting data and relationships with people and personally protecting sensitive data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 18-20 and 23:
Step 1
Claims 18-20 and 23 are directed to a non-transitory computer-readable storage media (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 18 recites (i.e., sets forth or describes) encrypting data and decrypting data, an abstract idea. Specifically, but for the additional elements, Claim 18 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations (mathematical operation), such as encryption and decryption.
encrypted with the digital public key
decrypted with the digital signing key
Additionally, Claim 18 recites (i.e., sets forth or describes) relationships with people and personally protecting sensitive data, an abstract idea. Specifically, but for the additional elements, Claim 18 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people.
Issuing a transaction ... at a time of wage issuance, along with identity data encrypted with the digital public key, the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controllable by the employee to designate which level of the multi-level identity data can be accessed using a data level code and a digital signing key belonging to the employee
Accordingly, the claim recites multiple abstract idea.

Step 2A Prong Two
Claim 18 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “computer code stored on the computer readable storage media, which when executed by a processor, causes the processor to perform the steps of” and “distributed ledger maintained solely in a computer network” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving a wage payment information from an employer regarding an employee”, “receiving a copy of a digital public key uniquely associated with the employee”, “issuing a transaction … at a time of wage issuance, along with identity data … the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, and the identity data including information controlled by the employee to designate which level of the multi-level identity data can be accessed using a data level code and a digital signing key belonging to the employee” and “receiving a designation that identifies a third party with a level of the identity data of the employee, the third-party accessing the level of the identity data … using the data level code”.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 18, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network”, “Storing and retrieving information in memory”, “Creating output data” and “Determining an outcome” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amount to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 19-20 and 23 further recite (i.e., set forth or describe) the abstract idea of encrypting data and decrypting data and relationships with people and personally protecting sensitive data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.














Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 22 and 23 recite "making, by the at least one server computer, the decrypted level of the identity data available to the third party" without proper antecedent basis. Appropriate correction is needed.

Unclear Scope
Claim 22 is directed to a computer comprising claimed structure of a processor and a computer readable storage media storing computer code thereon. However, the claim recites limitations directed to at least one server computer (e.g. “making, by the at least one server computer, the decrypted level of the identity data available to the third party”). As such, it is unclear whether the claims are solely directed towards the processor and a computer readable storage media storing computer code thereon, or a combination of the processor and a computer readable storage media storing computer code thereon with the at least one server computer. Therefore, the scope is unclear. 
Claim 23 is directed to a computer readable storage media comprising computer code stored on the computer readable storage media. However, the claim recites limitations directed to at least one server computer (e.g. “making, by the at least one server computer, the decrypted level of the identity data available to the third party”). As such, it is unclear whether the claims are solely directed towards the computer readable storage media comprising computer code stored on the computer readable storage media, or a combination of the computer readable storage media comprising computer code stored on the computer readable storage media with the at least one server computer. Therefore, the scope is unclear. 
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2019/0050832 A1) in view of Ebrahimi (US 2016/0330027 A1) in view of Andrade (US 2019/0007402 A1).

Claims 1, 15 and 18:
Wright teaches:
a processor; a computer readable storage media storing computer code thereon, which when executed by the processor, causes the processor to perform the steps of; computer code stored on the computer readable storage media, which when executed by a processor, causes the processor to perform the steps of (Fig.12; para 203)
receiving, by at least one server computer, a wage payment information from an employer regarding an employee (paras 100-102)
receiving, by the at least one server computer, a copy of a digital public key uniquely associated with the employee (paras 103)
Wright does not teach:
issuing, by the at least one server computer, a transaction to a distributed ledger maintained solely in a computer network performing [at a time of] wage issuance, along with identity data encrypted with the digital public key, the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controlled by the employee to designate which level of the identity data can be accessed using a data level code and a digital signing key belonging to the employee
receiving, by the at least one server computer, a designation that identifies a third party with a level of the identity data of the employee, the third-party accessing the level of the identity data, decrypted with the digital signing key, using the data level code
Ebrahimi teaches:
issuing, by the at least one server computer, a transaction to a distributed ledger maintained solely in a computer network performing [at a time of] wage issuance, along with identity data encrypted with the digital public key (paras 38, 40-41, 56, 58-59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wright with the teachings of Ebrahimi because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).
Neither Wright nor Ebrahimi teach:
the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controlled by the employee to designate which level of the identity data can be accessed using a data level code and a digital signing key belonging to the employee
receiving, by the at least one server computer, a designation that identifies a third party with a level of the identity data of the employee, the third-party accessing the level of the identity data, decrypted with the digital signing key, using the data level code
Andrade teaches:
receiving, by the at least one server computer, a designation that identifies a third party with a level of the identity data of the employee (paras 15, 27, 50), the third-party accessing the level of the identity data (paras 28, 51), decrypted with the digital signing key, using the data level code (paras 17, 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wright and Ebrahimi with the teachings of Andrade because combining prior art elements according to known methods to yield predictable results is obvious (see KSR). The limitation “the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controlled by the employee to designate which level of the identity data can be accessed using a data level code and a digital signing key belonging to the employee” is nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 2, 16 and 19: 
Wright and Ebrahimi and Andrade teach all limitations of claims 1, 15 and 18. Andrade also teaches:
transmitting, by the at least one server computer, the signing key and the data level code to the employee (para 18)

Claims 3, 17 and 20: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1, 15 and 18. Andrade also teaches:
receiving, by the at least one server computer, the signing key and the data level code identifying a level of the identity data (paras 15, 27, 30-31, 47, 50, 52)
reading, by the at least one server computer, the level of the identity data from the distributed ledger (paras 28, 51)

Claim 4: 
Wright and Ebrahimi and Andrade teach all limitations of claim 3. Andrade also teaches:
receiving, by the at least one server computer, a decryption function using the signing key (paras 17, 28)
decrypting, by the at least one server computer, encrypted data using the signing key to form unencrypted data (paras 17, 28)
supplying, by the at least one server computer, the unencrypted data to a third party (paras 28, 51)

Claim 5: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1. Andrade also teaches:
using, by the at least one server computer, the identity data and a signing key associated with the public key verifying an identity of the employee (paras 50-52)



Claim 6: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1. Wright also teaches:
using, by the at least one server computer, the identity data and encrypting the identity data with the public key of the employer giving an employer control over access permission to the identity data (paras 34-41, 146; claims 21-22)

Claim 7: 
Wright and Ebrahimi and Andrade teach all limitations of claim 6. Wright also teaches:
using, by the at least one server computer, the identity data and encrypting a certain level of the identity data with the public key of the employer (paras 34-41, 146; claims 21-22)
Andrade also teaches:
subsequently allowing the employer to decrypt the certain level of the identity data giving the employer control over the certain level of the identity data (paras 17, 28)

Claim 8: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1. Wright also teaches:
the distributed ledger comprises a blockchain (paras 90)
Andrade also teaches:
associating, by the at least one server computer, the identity data with biometrics about the employee, the biometrics stored as hashed data on-chain (paras 20-22, 47)

Claim 9: 
Wright and Ebrahimi and Andrade teach all limitations of claim 8. Wright also teaches:
the on-chain data comprises any one of employment history, credentials, skills, appraisals, training, and personal information regarding the employee (paras 102, 127)

Claim 10: 
Wright and Ebrahimi and Andrade teach all limitations of claim 8. Wright also teaches:
associating, by the at least one server computer, the identity data with additional off-chain data about the employee (paras 102, 127)


Claim 11: 
Wright and Ebrahimi and Andrade teach all limitations of claim 10. Wright also teaches:
the additional off-chain data comprises any one of employment history, credentials, skills, appraisals, training, and personal information regarding the employee (paras 102, 127)

Claim 12: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1. Wright also teaches:
associating, by the at least one server computer, the identity data with off-chain data about the employee (paras 102, 127)

Claim 13: 
Wright and Ebrahimi and Andrade teach all limitations of claim 12. Wright also teaches:
the off-chain data comprises any one of employment history, credentials, skills, appraisals, training, and personal information regarding the employee (paras 102, 127)

Claim 14: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1. Wright also teaches:
the distributed ledger comprises a blockchain (paras 90)

Claim 21: 
Wright and Ebrahimi and Andrade teach all limitations of claim 1. Andrade also teaches:
making, by the at least one server computer, the decrypted level of the identity data available to the third party (paras 28, 51)

Claims 22 and 23: 
Wright and Ebrahimi and Andrade teach all limitations of claims 15 and 18. Andrade also teaches:
making, by the at least one server computer, the decrypted level of the identity data available to the third party (paras 28, 51)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685            

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685